 HtAWTHORNE MALDA IC..1 Hawthorne Mazda, Inc. and Daniel A. Jaques. Case31-CA-8946August 19, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.I.O, ANDTRUES)AI EOn February 14, 1980, Administrative LawJudge George Christensen issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief andRespondent filed a brief in opposition to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent did not unlawfully interrogate employeeDaniel Jaques concerning his union activities andsentiments. The Administrative Law Judge furtherfound that Respondent did not violate Section8(a)(l)'of the Act by discharging Jaques on April20, 1979. The General Counsel has excepted tothese findings. We agree with the AdministrativeLaw Judge, for the reasons stated by him, that Re-spondent did not unlawfully nterrogate Jaques inviolation of Section 8(a)(1) of the Act. However,for the reasons set forth below, we find merit inthe General Counsel's exceptions to the Adminis-trative Law Judge's failure to find that Respondentviolated Section 8(a)(l) of the Act by dischargingJaques. The events leading up to this procedding are asfollows:Daniel Jaques was one of six mechanics em-ployed in Respondent's service department. Priorto March 1978, the mechanics were paid at a com-mission rate of 45 percent of the total laborcharges. Thereafter, Respondent instituted an "effi-ciency pay program" under which mechanics werepaid on a sliding scale determined by the ratio ofthe mechanic's billed labor hours to his total sched-uled work hours.2Under this system, the mechan-ic's pay could range from a high of $7.90 per hourto a low of $6.90 per hour, depending on the em-I AWe ll*, re:jctl RceponrJerll'% motolln to t rike he (ilnerall Cou .llcIl' ,cxccpli onsw1', scnilor mlcchanic. , StJrnl\: Kino,hita lanld I errs Hei1i.. ' ,re I1noaffected h the n p sstern251 NLRB No. 38ployee's efficiency level.:' The net effect of thenew pay system was to tie the mechanic's rate ofpay to the level of service work.Since the pay system's inception, Jaques hadvoiced his opposition to that systemn on almost adaily basis to Respondent's service manager, PhillipKapsimallis.4Jaques' concerns about the new paysystem were shared by mechanics Darryl Stogrynand James Mitchell who similarly expressed toKapsimallis their preference for a return to theformer commisssion system. Kapsimallis testifiedthat when Bob Keefer, Respondent's vice presidentand general manager, walked through the ser icearea, the mechanics would complain about the effi-ciency system in voices loud enough that Keefercould hear them.Sometime around March 1979.' Jaques spokewith Mitchell, Strogyn, and another mechanic,John Delperdang, concerning pay. scheduling daysoff,6and the absence of a changing room. and se-cured their authorization to act as their spokesmanin seeking to persuade Respondent to correct theperceived problems in Respondent's working con-ditions. Thereafter, Jaques spoke with Kapsimallisabout the possibility of having a service meeting todiscuss the pay and scheduling issues. Jaques madeit clear that Delperdang, Mitchell, and Strogynsupported the holding of a meeting to discuss theseissues. Kapsimallis agreed to schedule the meeting,to have Keefer attend,7and to make attendancemanadatory. The meeting was subsequently sched-uled for April 19.8On April 17, Jaques drafted the following peti-tion for presentation to Keefer at the service meet-ing:We the mechanics of Hawthorne Mazda havetaken steps necessary to form a union in orderto have some voice in scheduling of days offand our pay rate also due to lack of leadership' Thus, If a mechanic orked tI 80)-pcrerit l fi ill, i 1%e .1- 5,lspaid he total number of hour*, he rkcd during a 2- cck pcrlod atSh )90 per hotur If he rt rkt.l 1 t iX)-pcrcelt effie-lcni5.I-e \ .i, paid i l57 1)) hourq In a JuliC 1978 mcciln t g if scrvi-c cmploce,, a lc e ,ls 0k1 i1 illschelhcr Ihe nimchanilcs snilttdl to1 CilltlInuc the ffiwicllc sslIcll 111onl mechanics precntit crc Jaqucs, iefil 11,11 Kilmlo ELi Jquces ,nthe onlk Wtt .ag.allnsl contililatiil tf Ithe ssieiAll dares hrcinaftel arc in 1979. illcu oilherw sc illnlic.lltd()ll: HBcmis and Killshlila scrc regularil glIC I rlida; sanll Satill-dalss o1fT The other mcchilnic, fill that the ilft, she ll he r otaled2 Jaqucs pecfiicall! requestled Kecfcr' prcec .c h i. e a It, did iotthink that Kapsitiali s, poe,,ced thel aithorit! rlnC. sls I Illitkc .litechalnges sutgit h the mnlchanics8 AcC(c rdin g t( KalpilllllJh, tlt freqlrls i Ih I I lChe l t1.1 S' illt plaillt cliceriliig p;s andil s<lhcdllliIIg IIcca.isei during Mal, i 1d1 i piil197') Kapsillmallis tcstified ilhal. hc v;ssa lil\ ig a hardl imC dIcahliig 1llhti Itlliechrlics A1 t, tillte aldi ti hlllei thi, dI itc,ll 1 l iII tact ti,"thle l Ilc haitliiis rC talking to acli 1itc1 ,iio-C jlc. id [ il I 11111g 1 grollmr " tlllIcr i lkng lore s*1ilhill thcrluisl, ss ui s-alledi chchli ggilaiisl rila .lgetlt I l i ..iAHAWTHORNE MAA. [NC 3l 3 114I)I'CISIO)NS ()F NAII()NAL LABOR REL.ATIONS BO()ARI)at Hawthorne Mazda. If there was some coop-eration between management and mechanics,this would not be necessary to take such abold step. We (mechanics) feel our workingconditions and discrimination are also reasonsfor this action. We (mechanics) feel that 2years to change our working day schedule andI year to revise our pay program is timeenough. So we (mechanics) intend to informthe proper authorities such as Mazda Motorsof America, Consumer Affairs B.A.R., the Na-tional Labor Board and Prince Chrysler Ohsawith all and any infractions which appears onorder 7-76 mercantile effective date 10-18-76,section 13 A & B and 15 A+B+C dealingwith changing rooms and working tempera-tures.Between April 18 and the opening of the meeting,Jaques showed the petition to Kinoshita, Mitchel,and Strogyn and solicited their signatures. Mitchelland Strogyn signed the petition. Kinoshita refusedto sign it, although he agreed with the substance ofthe petition.'Just prior to the meeting, Jaques asked Kapsi-mallis if Keefer was going to attend the meeting.Kapsimallis replied that Keefer could not attendbecause of a previous engagement. Jaques respond-ed that "there [was] no sense in ...having themeeting because the subjects I wanted to discussyou cannot do anything about.'0Despite Keefer'sabsence, the meeting began as scheduled. In attend-ance were all the mechanics, except Delperdang,several nonservice department employees, Kapsi-mallis, and Parts Manager Ed Lampron.During the meeting, Jaques raised the issue ofthe pay system and explained the reasons why thesystem was unfair. Kapsimallis informed the me-chanics that, while he could discuss the efficiencyprogram with them, he had no authority to alterit.12 Jaques also brought up the matter of schedul-ing days off, opining that it was unfair that somemechanics had to work weekends while others didnot.' Both Strogyn and Mitchell concurred inJaques' remarks concerning the scheduling" loth Kinoshita ald t1Clllliis hald app.iarttl indicated 1to Kapsiniallisthait I hic a.h llce of ai changing rotIlil A is a problitii" Ilcause it Kectfer's absence. Jaqtes decided to retaill te pllltilluntil it could be presenltedl pers als to KcTfer.i' ica;isi the cutorly eonl paid for witarra1ity tork actuall5 per-hIl1ItId i ltl ItII aliii iA i llIt' .tilt TlleChal liC's ffiiltlC ratio siwl rlduflfl t h eln i pltiular ob ilok cd a considerahle iltiulint of l diaginotici t Ihe. i io l sis turltihr tIffctId if tle sri c ti e \orkload decreased':- : K lriil;ll I til d( t. tiieclanics that Keftr had said; that the patschietitle \t outld irilla;in as is]' Salurd;y is not considler'd tlesirabl. sworkdtia hecalu te sCr cttdiCralluiteIll ct_ ,. e ar lta.Litd becas' the parts ttealers close iat I p nIakinlg it dliicilt io do crtain ct' ice v ork fter that littesystem.14Strogyn added that both the efficiencyand scheduling systems should be changed. In ap-parent response to the mechanics' criticism of thescheduling system, Kapsimallis told the mechanicsto prepare a rotating schedule which he wouldpresent to Keefer. 5The next day, April 20, Jaques encounteredKeefer near the parts department and asked himwhy he had not attended the service meeting theprevious evening. Keefer informed Jaques thatsomething had come up precluding his attendanceat the meeting. Later that day, Jaques again spokewith Keefer. indicating that he had some problemsto discuss with him. Keefer replied that Jaquesshould present the matter to Kapsimallis for initialresolution.'6Keefer then turned and went into hisoffice. Jaques followed Keefer, stating that hewanted to discuss the matter now, Jaques proceed-ed to express his dissatisifaction with the pay plan,asserting that the mechanics should be punched offthe clock when there is no work. Jaques explainedthat the mechanics "felt the work schedule and thepay schedule were unfair," and added that the me-chanics had voted at the meeting to change thepresent scheduling system.'7Jaques next referredto Kapsimallis as "incompetent," stating thatKeefer was also incompetent for retaining Kapsi-According , Kpsiiallis aind Siog ,,ii Jaquil l pcaldli oted lil 'pronlltun "'ic" throlughout Ilhc tle tig i i iscussing he pl\ alld ,chtduling issues. Because of Jaques us iof ".c" alld his r,ile i leading tie lI-cllsslils Kapsinallis assunled( that the iother mechaics, erc "basicallk]ltlilg DI)all a it for hem" IIi tn regard. Kapsilnalis bsers cd ")Dai·tllletd It discuss the pai plan lti JKeefer] and thait apparcent hewlas speaking ftr he other., itFe it thle ther [ic] mechaniici "' uring the met.ting, Jaques Iold K apsi lallis thl he (uas ilc, onlpe-tcl hillC he ldid hia e the pocr it ITlakt ttie canges .Ihatl crcneeded According t Kapsitallis. [Jaques] tried to cIlrir i tie effecttl di I didll' hae the authority t)l change certain lhig,, r to liakl c.r-IIi .tchaiges lie tried io make i. tfakt rilae knilicrsili ithal te .aiil'tsa\llg I t aI'i c.apahl Of diig tile ]1h. ilst tihait t it'l h, CIOeiiUghlihaulhoirit\ to do the riobh" i filact, Kpsiiallis had the athorirtN rIMaketie chilllaic bul di I l tlot so itorni tilc ltl ec illicSin[nplIoycet glticalaices t.cre appareiltl hadltted trituli ic deparItllt heads17 Keefer testified at tie. earing ill this mattcl that Jqucs did iot riseth. terilS '"e" alid "rncchali c" I rclallllg Iti nclmplaints cncerillgthe pa, alid schiedulilg s)tenl ll io c\.cr. his; affids it signed 1 ll olitlh;after the meeting with J aqu.s Keefer slater thal J;aque told lim "11/ the,rlthunici v, were upset vi, ith cth flictec: nretlhiod ift pay plail (Emphasissupplied.) We ict ttie affidavit, t, hich corrobo.rates the substance fJaqlcs tCetinilll , ;i a; Illtre accurate relcctilon itilll rcou llll g ' lthic .,llts of the April 20( iltetillg tilal th e tletinlony prosldcd h Keefer attie hearinlg \'e note i, this regaid that Kefer. hl ern confronted at thehearing itll his prior ttCllnct , impl pI staltd t1that .he had recollec-lion ,,if the nlattlr W'. further note thait te Amiriistrati,t a I Judlgecredited Jaques testinmlon that he inftlrnrld Kefer that ti' othecr Ilec-Clhalicsi had i ,ted at tie April 1'Ill etirig for the cheduling cht;lgeI lilht r hbuttressing oull Cult IIIutOII ill II,, resplct It tiec t ioS[i ofl1n Slrogn /Irld Kalpsillil Ill Jaque'. thiriliughrou t April 1t7it rlctling,illterclhgeabl used tihe prollils 'c"" arid "L," ill rl;ltirg the Citl-plainlls cO.llctrill g tll p ai1d schelling ",' tll Jaqle'S professeCd retcrerice I, the "rlccharli"' ll thc mntrlg sith Keefer. thrcftore. is fuillcottistelt t ith hi erlier rlllarks HAWTHI()RNE MA/I)A. INC'mallis as service manager. ' Jaques also criticizedthe sales department and its manager, Young, fordwindling sales. 9 Jacques called Keefer incompe-tent and an idiot for retaining Young in that capac-ity, asserting that Young should be replaced with asales manager who could increase sales.20Jaquesurged Keefer to increase the advertising budget asan avenue to increase sales." The discussion then apparently turned to thesubject of wages and a comparison of union andnonunion wage rates. According to Keefer, Jaquesstated he did not like unions adding that he couldnot discuss the subject of unions while on the time-clock. Keefer replied that he neither cared norknew anything about that. The two then discussedthe labor ration, with Keefer explaining why theCompany could not return to a percentage laborcharge exceeding 42 percent. At the end of the dis-cussion, Keefer informed Jaques that, because ofhis lack of respect for Kapsimallis and his attitude,he was terminated for insubordination.22As noted, the Adminstrative Law Judge was un-willing to conclude that Respondent's discharge ofJaques violated Section 8(a)(l) of the Act. Inreaching this conclusion, the Administrative LawJudge noted that, although Jaques expressed themechanics' dissatisfaction with the current pay andwork assignment systems, he never presented thesigned petition to Keefer; he never made it clear toKeefer during their meeting that he was authorizedto act as their spokesman in presenting proposalsfor changing the pay and scheduling systems; andhe never made it clear that he was doing otherthan persisting in presenting his own personalviews.23The Administrative Law Judge thereforeconcluded that Respondent discharged Jaques forhis disrespectful attitude and criticism of Respond-ent's management, rather than for engaging in pro-tected, concerted activities. For the reasons setforth below, we disagree.Jaques apparently user the term incompetent at leastl fire or sixtimes in referring Io Keefer. Kapsimalh,,, and Sales t)epartment Ma;nagerYoungAt one pinl. Jaqucs stated thai; there v. , a lack f lealdership in I heCompany, and suggested that Kaplmallli, he giveCi more authorit!Jaques indicated thal the lack of leadershlp affected cmploxees produc-tivily, thereby reducinlg their i;ages.' A some point after the commencementl of the meeting, Youngstrpped into Keefer's ofice and remained hre for Ihe hbal;nce of themeeting2 I increase in sales ould, f coltire, redoiulnd to the belefit of themeclhalics incce it r, ould increise the amount f warralnty stork. thcrcebimpror'ig he efficienc ratios.Al solle poiIII during the dicussioi.. Keefer uggestcd that Jaquesstep hiid hi, desk and .l aket o r if hlie thought he culd do ; hbetlcr ioh,f ruiliiirlg Respoldellt's i apCriiol At Jlill pllmlt JaiqllUes lpedl bchilIhe dek alti relilll.id lt re ,o the halliice of i th e d1lM_11iiI.h [hl mcC tig Colismlilld I hour itld 50 nO llulll KCefetr tt,lfied Ithat(he Illeetig 'a.'ils c ilm tl a 1that 1 1 1Md Ililll cilliligl it' t dnitc intriii e I a, J l tige itticl ittle Itlil Keert h d "rCil F -abl interpreted 'wLc ' , i a figare I 'pieL I JutiCs a uIitIgAnalysisSection 7 of the Act guarantees eimployees theright to engage in "concerted activities for the pr-pose of mutual aid or protection." II is axi\onialicthat employees who band together for the purposeof presenting grievances to their employer arc en-gaged in protected, concerted activity within thmeaning of Section 7.24 It follows that an individu-al employee's attempt to induce fellow workers tojoin in a petition regarding a common grievance isprotected activity.25Similarly, an employee en-gages in protected activity when he presents to theemployer grievances on behalf of other employ-ees.26In light of the foregoing, it is clear that at timesmaterial herein Jaques was engaged in activitiesprotected under the Act. In this regard, Jaques hadbeen instrumental in securing the mechanics' sup-port for confronting Respondent's managementwith their concerns regarding pay, scheduling, andthe lack of a changing room; in focusing their con-cerns in petition form; in securing a meeting atwhich those concerns could be raised and ad-dressed; and in presenting those concerns to man-agement in a way that conveyed their groupnature. Thus Jaques, prior to his meeting withKeefer, had secured the signatures of several me-chanics on a petition expressing the mechanics' dis-satisfaction with the issues noted above, and indi-cating that the mechanics were in the incipientstages of forming a union. The drafting of that peti-tion coincided with the mechanics' designation ofJaques as their spokesman in communicating tomanagement the substance of their grievances re-garding working conditions. Jaques' role as spokes-man for the mechanics is reflected in his leadingthe discussion at the April 19 service meeting andin the concomitant acquiescence of the other me-chanics in his substantive statements at that meet-ing regarding the pertinent issues. Jaques was con-tinuing in his capacity as informal spokesman whenhe confronted Keefer with the substance of the me-chanics' grievances. That Keefer undoubtedly real-ized that the other mechanics shared Jaques dissat-isfaction with current working conditions and thathe knew Jaques was speaking on their behalf is re-vealed by his admission that Jaques stated that"[A]11 the mechanics were upset with the efficiency24 See V .LR B X H'ahlln,'it. I ll- num ( '..ip }mi Im .-IL S q*" On, i-( n ku Ic-ttr rc/u. (ir-prrulo/u X [I R 1 4 e 'd I .1t65 t4th t('r ltql .Sutll Rt- iL/lit' it I t tr ,,,llA.I, R B, 2lb 1 2d 32q ()l 'i 1* l 3).1 R B s (ut-rr' tlir, .( , (,hIilt- , ,,l. , 5 i 2oXi (hl C'r l t Ihl;l ugh II 1li/ll ( Itr/?r.ull. \ \ / R B .414 I: 2d 1 1i4s1148 i 1(d ( i 1 )Q, I  3 IlhI)ICISIO()NS ()1: NATIONAL I.ABOR REI.ATI()NS BOARDmethod of pay plan." Furthermore, the Administra-tive Law Judge credited Jaques that he consistent-ly used the word "we" discussing the commongrievances. 27In view of the foregoing, we find that Jaqueswas engaged at the time of his discharge in theprotected, concerted activity of presenting to Re-spondent's management grievances on behalf offellow mechanics. Although we find that such ac-tivity was protected, there remains the question ofwhether Jaques, because of his alleged misconductduring the course of the meeting with Keefer,28forfeited the Act's protective mantle.While Section 7 protects the right of employeesto act in concert for mutual aid or protection, notall forms of conduct literally within the terms ofthat section are entitled to statutory protection. Indeference to the rights of employers and thepublic, the Board and the courts have acknowl-edged that activities which are violent,29unlawful,or in breach of contract are unprotected.30How-ever, recognizing that emotions may run highduring the course of a labor dispute, the Board hasevolved the standard that an employee does notforfeit the protection of the Act unless his miscon-duct is so violent or of such nature as to render theemployee unfit for further servivce.31Thus, theBoard has long held that the use of strong lan-2i W e l tind 1 n, basis ffr Ic Admi niitr atiti c IL.ass JudgI's C Iconclusionlthat "Klcfrr could reasonab;ly interprcl the ull of 'e' y Ja;que asmerel figurC of p clhi AII r valcd a;t lls 14 and 17. supra. J aqucsinlcrlliOall I.cd Ihe trnls ' e ari d tl " I co mmI ulCatC It Respond-cnII'% rllIanagcirril! le rnutuiaily of the nlechaii s' coiicerns regarding tileislses 1' pay. s chleduling, and changini g roortrr It is undisputed thal JaquessLs'cd l his rlle dring tlhc ser cC nCmeeting al d hi meclinug with KeeftrLI thait of prtk.snan t fr lie itechanics a role which had ei lacil .if io texpliclt, upprt of his i Iflllw nclhaites We therefore disagree wilh tlhAdiriiiilratiC I.I aw Judges' fiindiing Ihal Jaques "n'icer made II clear hce'asl di1g olhrl Ihilan persistiri g l lliii prerCilliig hi o n i i. s L' i " ' his fllld-ilg Is lot ioly unitetnhle ill light o of the recrrd cidli'ce disclosed above,hut ignollre lie fact thai t Kapsimallis anrd lnamprl. both admilted super-1,ir. ecIC i, a re Ithat Ih e iiher tieLcha iic s sharcd Jaques' opprositoll Ioti' pa alld siI tedurliu slsti1111i api alis ih , Ii particular. hd a ISUIiCdlfroill JlqicX' dolillall c (if f tIhCe rvice nlceting, his use ldf "we" ad "us"In du.suillg pertillll ilt ill thal meeting, aild thle acquiCsCCeice rof IhCrtueli'hi c.i ill JaqLIe'' lltlal llie slatteru n'1i1si COlIUCrliitig theC notCd issues.ltha Jaqlc .t;als lctri1 as spokik rllran for the itieC r m chatliC I]dLerwcll-cr .lih ihcld Board law. , ltie uprls' sor' knowledge f tIhe cinccrl tedI fltl r e of Jquics alti Call ti ci he i mreputed IIo Keefer SeCe. Cg. PegIcgrlniItis. 14n r , lIt .20 NI R 1220 (1978). I Fartli'riore. is ited earlier.the itiechalaIucS hd aired their grievancrtes ill voicS loud erIuIgh to heti-a d h Keefer as lih walked hroagh thIe sernicc areaA i\s tedlc , l t Ire Adrninist raitisc I aw Judge fOill I hat J aqucs was dis-clharged hiJUsu f risi "disrcspctfl ll d altiltde Iorlards Corllipal tilaiage-IrTn il rid i tietipet atc airiacks o ii Corpan officialIs, policies atd practicesI Ie' Board a h has hltll ilat serious alt, o rli, Collduct urccuirrilngdurirg lieh course of strike nrma) disqualify a striker fronm tihe protecttioof tlh Act See. e.g (' ir ,ti (( lut. it,., 2017 NI IRB 3(14 (I)73)S ..g V 1 .Ii I l t t in g t i i lI t,,, iiun ( '(_ u pruSee I-iri J ltM IiiA (iorpul iv, 232 NI R 772 177):. )eii & Krnitp'i i/ill turin. 111( .221 NI H IR 7, .115 ( I 75 ): "l I e ioira lI hashel d thait offecnsupcs , ' [Lgigr dlaintaloui N it oipprtboiurs renuimrks uttereddliliing lih i core it f pro llltecte d aLiitiet s ITll 1101 r r' ertl Cll ie ar I c Is frlnttIe A c's pr Itt eitlimi iles O .ll t lil l aglalti. iilet'. lr exrtreTe as tolcrledtl li illiuliililj iil' tr l it ict sir, iceguage in the course of protected activities suppliesno legal justification for disciplining an employeeexcept in those circumstances where the conduct isflagrant or egregious. The protection of the Acthas been similarly extended to misstatements madeduring the course of protected activity unless theyare deliberately or maliciously false.32Considering the context in which Jaques' com-ments were uttered and applying the foregoingstandard, we find that Jaques' conduct was not soegregious or outrageous as to deprive him of theprotection of the Act. Jaques' criticism of manage-ment occurred during the course of a meeting heldin Keefer's office, rather than on the shop floorwhere it could have negatively affected Keefer'sstatus in the eyes of other employees.33Further,Keefer acquiesced in Jaques' presentation and dis-cussion of the mechanics' grievances thereby serv-ing, in effect, to convert the meeting into an infor-mal grievance session. Indeed, Keefer invitedJaques to step behind his desk and to suggest whatwe would do were he in charge of Respondent'soperation. In these circumstances, we do not findthat Jaques' critical remarks were indefensible or soout of context as to render him unfit for furtherservice.34We note that Jaques' criticism of Re-spondent's management, including Keefer, was partof his overall concern that the lack of leadershipperceived by him at Respondent's shop was nega-tively impacting on car sales, thereby reducing theamount of warranty and/or repair work availableto the mechanics. Such a reduction in the serviceworkload would necessarily diminish the mechan-ics' rate of pay under the efficiency system. Thus,it does not appear from the record that these re-marks were uttered simply to ridicule or denigratemanagement, but rather were seriously offered asan explanation of why the efficiency pay systemhad been instituted. Jaques' comments were there-fore directly related to the activities protected bythe Act, and, hence, were part of the res gestae ofthose activities.Based on the foregoing, we find, contrary to theAdministrative Law Judge, that Respondent violat-ed Section 8(a)(l) of the Act by discharging Jaquesfor engaging in protected, concerted activity.e Se Jus h ot ra/i, Ire., 201 NIR B 21( (19731 See alsio VI. R H('it;mi('n loiu vpur u. ire. .4)0 i 2d12 10)24 1029 30 1 6h h C'ir 174)': rth laki1g1. sipra. 772: See lrch I il iLkI, Irupru ( t il cc's reni-I rks, lihar n tati agcntcl wIsasIIIL:tmpcnl al d hal oh li'o itnl t opa ii '.i' til l t i n''. fiund pruecl-elt. u-ic rer.marks relah id to ilte actris ties hal Bsr proir leted ) Sec also/1tr Poite hur l ( .. 1 4 NRI 137{} ( lr)'i. entfd 351 284 (7111 ( irIO ) (. i t g Ionl. liLi a cltiil l frs sf''i l a "ho'' as'," urii t a grcanc [telilIt so tiltrageto is l il ref oi c l' p rth r r t e cctl) i t h A lI)- HAW'THORNE MAZDA, INC..17THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of theAct, we shall order it to cease and desist there-from, to offer Daniel Jaques immediate and full re-instatement to his former position or, if that posi-tion no longer exists, to a substantially equivalentposition without prejudice to his seniority or otherrights and privileges previously enjoyed, and tomake him whole for any loss of pay or benefits suf-fered by reason of the discrimination against him.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Hawthorne Mazda, Inc., Hawthorne, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act by discharging employees forengaging in protected, concerted activities.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed in Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer Daniel Jaques immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor his loss of earnings incurred as a result of hisdischarge in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).35(b) Post at its place of business in Hawthorne,California, copies of the attached notice marked"Appendix."36Copies of said notice, on forms pro-vided by the Regional Director for Region 31,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-"s See, generally, sis Plumbing Heating Co., 138 NLRB 716 (1962)Member Jenkins would compute the interest on backpay in accordancewith his dissent in Olympic Medical Corporation. 250 NLRB No. 11(1980).36 In the eent that his Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Stales Court of Appeals Enforcing anOrder of the National Labor Relaions Board "spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPIOYEESPOSTED) BY ORDER OF THENATIONAt. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE WitL.L NOT interfere with, restrain, orcoerce employees in the exercise of rightsguaranteed by Section 7 of the National LaborRelations Act by discharging employees forengaging in protected, concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed bythe Act.WE WILt. offer Daniel Jaques immediate andfull reinstatement to his former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to his seniorityand his other rights and privileges previouslyenjoyed, and WE WILt. make him whole forany loss of earnings he may have suffered byreason of our unlawful discrimination againsthim with interest added to the backpay.HAWTHORNE MAZDA, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:On September 20, 1979,1 I conducted a hearing at LosAngeles, California, to hear issues raised by a complaintissued on June 14 based on an original and an amendedcharge filed by Daniel A. Jaques on April 23 and May30.The complaint alleged that Hawthorn Mazda, Inc.,2violated Section 8(a)(l) of the National Labor RelationsAct, as amended (hereafter called the Act), by interro-gating Jaques concerning his union activities, sympathies,and desires and discharging him for engaging in concert-ed activities on his and other employees' behalf. TheCompany conceded it discharged Jaques but denied in-terrogating him about his union activities, sympathies.and desires, and denied Jaques was discharged for engag-ing in concerted activities.All dates hereinafter are 1 979. unles otherlce indicatedtHereinafter called the CompanHAWTHORNE MAZDA. INC 317 3 .A)I)fCISIONS OF NATIIONA IABOR RELATIONS H()ARI)The issues are whether the Company interrogatedJaques coiicerning his union activities and dischargedhini for engaging in concerted activities.The parties appeared by counsel at the hearing andwere afforded full opportunity to produce evidence, toexamine and cross-examine witnesses, to argue, and tofile briefs. Briefs have been received from the GeneralCounsel and the Company.Based upon my review of the entire record, observa-lion of the witilesses, and perusal of the briefs, I enterthe folloving:FINDIN(iS OF FACI1. JURISI)ICItONThe complaint alleged, the answer admitted, and I findat times material the Company, a California corporationwith an office and principal place of business in Hawv-thorne, California, was engaged in the retail sale andservicing of automobiles; that it annually purchased andreceived goods or services valued in excess of $50,0(X)directly from suppliers located outside of California; thatit annually purchased and received goods valued inexcess of $50,000) from sellers or suppliers located withinCalifornia who directly received such goods in substan-tially the same form from outside of California; that itannually received gross revenues in excess of $5(X),(X)0;and that it was an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2 of the Act.II. TH'I Al I FI.til) t!NI:AIR I ABOR PRACTICESA. FactsAt times material the Company employed approxi-mately 14 sales and 10 service employees in its business,including 6 mechanics. The six mechanics were TerryBemis, John Delperdang, Daniel Jaques, Stanley Kino-shita,:!James Mitchell, and Darryl Stongryn. ServiceManager Phillip Kapsimallis4exercised general supervi-sion over the service department. Company Vice Presi-dent and General Manager Robert E. Keefer5exercisedgeneral supervisory control over both the sales and serv-ice departments.Prior to March 1978 each mechanic was paid 45 per-cent of the labor hours charged for the work they per-formed within each pay period. Beginning in March 1978a new pay system was placed in effect wherein each me-chanic's pay was based on the ratio between the laborhours charged and the total hours of their work shiftsduring the pay period; i.e., if the ratio was 80 percent orbelow, the mechanic received $6.90 for each hour heworked; if the ratio was 100 percent, the mechanic re-ceived $7.90 for each hour he worked, with a slidingscale based on other ratios. The income of the two topmechanics, Kinoshita and Bemis, was unaffected by thechange; Jaques, Mitchell, and Stongryn earned less underthe new than the former system. Jaques expressed toKiinosf, a '.,i s, the e ior Id top riichani.li e c ilIl was cla. iCd a .,xi / .1 tt llilCtl coripatliy UperVlor and agcItA ri admleld ] cltliilp.aln silpClN r and aigtlntKapsimallis his opposition to the new system6and adesire for restoration of the old system continuouslyfrom its inception through April of the following year.Mitchell and Stongryn, while less vocal than Jaques, alsovoiced their preference for the old system to Kapsimallisbetween April 1978 and April 1979.7The new paysystem was in effect at the time Delperdang was hired.The service department was operational Mondaythrough Saturday and closed Sundays. The hours were 8a.m. to 8 p.m. on Monday, 8 a.m. to 7 p.m. on Tuesdaythrough Friday, and 8 a.m. to 5 p.m. on Saturday. Themechanics had fixed work shifts of 4 days on and 3 daysoff, scheduled so two mechanics were always on duty;mechanics emis, Jaques. and Kinoshita regularly hadSaturday off.Jaques, the most vocal and aggressive of the six me-chanics, in March 1979 secured oral promises of supportfrom Delperdang, Mitchell, and Stongryn and authoriza-tion to act as their spokesman in seeking to persuadecompany management to restore the former pay system,establish rotating shifts, and make other changes in work-ing conditions (shop temperature and changing room).Jaques then asked Kapsimallis to schedule a servicemeeting so lie could present the position of the four me-chanics on the various grievances and requested Keeferattend.H He also asked Kapsimallis to make attendance atthe meeting mandatory.9Kapsimallis agreed to all three requests and informedJaques the meeting would be held on April 19, attend-ance by service personnel would be mandatory, andKeefer would attend.On April 17, Jaques drafted the following petition forpresentation to Keefer at the meeting:Monday MorningsideWe the mechanics of Hawthorne Mazda have takensteps necessary to form a union in order to havesome voice in scheduling of days off and our payrate also due to lack of leadership at HawthorneMazda. If there was some cooperation betweenmanagement and mechanics, this would not be nec-essary to take such a bold step. We (mechanics) feelour working conditions and discrimination are alsoreasons for this action. We (mechanics) feel that 2years to change our working day schedule and Iyear to revise our pay program is time enough. Sowe (mechanics) intend to inform the proper authori-ties such as Mazda Motors of America, ConsumerAffairs B.A.R., the National Labor Board andPrince Chrysler Ohsa with all and any infractionsi ()rl Ihe groiunds ichcduIled hours during mwhich no work bias aailableAcrc uitl/Cd I clipuiling Ih ratio, arranly , ork did n),lt IncludC limc'pCil 11 i iagliis., dtC? Jacquesc and Solngryln' ttimony It Ihal ffccI vas a corrohboratcd bhKapsinallihJaqies, hcliced Kapimallis Ilacked lauthlrity tor make Ihc chnlrges hcfou rmllechlatic dsircd+ Itc orrlnpan rcelied on a vote h mechanlics Ilemi and Kilnoshia illI' lor f cortiiliuiig the ne, sN>tnm (as iagail Jaquei , oI l no ole a aIllelil r Il prcious Near as gr luld for contlliing the nc sytercm:Ja;quc ,Wanlted I0 ilslure this time all the mchanrics cre prcscnl aIndNoiniig it ii ol \aS i galt ilakell FIAU'TfiRNF MAZDA, INC.119which appears on order 7-76 mercantile effectivedate 10-18-76, section 13 A & B and 15 A+B+Cdealing with changing rooms and working tempera-tures.Signatures DateI. Daniel Jaques 4-18-792. James Mitchell 4-19-793. Darryl D. Stongryn 4-19-794. John Delperdang 4-20-79Between April 18 and the opening of the meeting'°Jaques showed the petition to Kinoshita, Mitchell, andStongryn and solicited their signatures. Mitchell, Ston-gryn, and Jaques signed the petition; Kinoshita refused.Jaques was unable to contact Delperdang and made noeffort to solicit Bemis' support.All the mechanics but Delperdang, Kapsimallis, EdLampron (parts manager, and an admitted company su-pervisor and agent), Beverly Johnson (assistant to Kapsi-mallis who wrote up service work orders), Jeff (parts as-sistant), and Mary (service department cashier) attendedthe meeting. Keefer did not.Immediately after the meeting opened Jaques askedKapsimallis, who chaired the meeting, if Keefer wasgoing to attend. Kapsimallis replied he was not going tobe there. Jaques commented that the meeting had nopoint, because when he asked Kapsimallis for the meet-ing in order to discuss changing the pay system andother issues, Kapsimallis told him only Keefer couldchange the pay system. The meeting nevertheless contin-ued with discussion of shop practices, problems, cleanup,and other issues. While Jaques refrained from presentingthe petition to Kapsimallis or discussing the paysystem, " he, nevertheless, used the term "we" in pre-senting his, Delperdang's, Mitchell's, and Stongryn's po-sition on the rotating shift issue and secured Kapsimallis'agreement to take up that change with Keefer after Kap-simallis learned all five mechanics present supported it. L2Kapsimallis was not scheduled to work April 20 and21 and planned to report the events which transpired atthe meeting to Keefer on his return on April 22.The day after the meeting, April 20, Delperdang readand signed the petition.Encountering Keefer near the parts department thesame morning, Jaques asked him why he did not attendthe parts department meeting the previous evening.Keefer replied he normally did not attend such meetingsand, in any event, some other matter arose which re-quired his attention. Jaques said there were some prob-lems he wanted to discuss with Keefer and asked if theycould meet during Jaques' lunch hour. Keefer toldJaques to take up the problems with Kapsimallis'aandwent into his office.'o Scheduled after completion of the April 19 ork shift, at 7 30 p mi Because he expected to obtain Delperdang's signature the follol itgday and wanled the main issue presented to Keefer, the only person hopossessed the necessarN authoritl to take any action onll it" Kapsimalhs estified hdie he had authority io grant that change hedid not .o inform the mechanics at the meeting"a Keefer preferred to resol e any employee complailns or griesancesthrough his department heads ilhoul hi, having personal conlaclt ilhthe complainant or grievantWhile Jaques was having a cup of coffee that after-noon near the parts department he stopped Keefer as thelatter passed by and renewed his request for a meeting.Keefer repeated his prior response and went into hisoffice. Jaques followed him, stating he had talked toKapsimallis and wanted to talk to Keefer, and he wantedto talk to Keefer then and there. Jaques did not presentKeefer with the petition signed by the four mechanics atany time during the ensuing discussion, which consumedin excess of an hour, but he did complain the existingpay system was unfair, particularly in that shift hoursduring which there was no work in the shop for mechan-ics to perform were utilized in calculating the ratio; con-tended the former system of paying mechanics 45 per-cent of the labor charge should be reinstituted; contend-ed the existing fixed work shifts should be supplantedwith rotating shifts, stating the five mechanics at the pre-vious evening's meeting voted for that change; and recit-ed a number of other grievances. Jaques also was criticalof Kapsimallis, stating he was inexperienced and theservice department was run inefficiently. When Keeferasked him if he was saying Kapsimallis was incompetent,Jaques replied he was not so much saying Kapsimalliswas incompetent as that Keefer was incompetent inhaving Kapsimallis as service department manager.Jaques also criticized the way the sales department wasbeing run, stating that Young 4was also incompetent;that Keefer was incompetent and an idiot for continuinghim in that capacity and should replace Young with agood sales manager to increase sales, Keefer should in-crease advertising to bring in more business; and othercriticisms. Keefer at one point stepped from behind hisdesk and asked Jaques if he could do his job better.Jaques stepped behind the desk, stated he could, andasked what he needed to sign to assume command. Atthat point Young left his office, entered Keefer's office,and remained there for the balance of the discussion.Somewhere during the discussion Keefer showedJaques records displaying the earnings of the Company'smechanics and compared them unfavorably with theearnings of union-represented mechanics on the percent-age pay system and asked Jaques if he favored union rep-resentation and the union-negotiated pay system. Jaquesstated he could not discuss the Union on the clock.Keefer replied he neither knew nor cared anything aboutthat. Jaques shut the door to Keefer's office and statedhe hated the Union and wanted no part of it. Also, some-where during the discussion Keefer pointed out theCompany's steadily increasing overhead for rent, uni-forms, supplies, and such and complaints from the fac-tory over the Company's labor costs prior to the changeto the ratio system and stated those factors prevented areturn to a percentage labor charge figure exceeding 40-42 percent. Keefer gave other explanations for not re-turning to the former pay system, to be met mostly bycharges that he, Young, Kapsimallis, and others were1I Referring to Htarry Young, the Compan', sales manager. an ad-mitlled super isor and ageit oif the Companl acting on its behalfHAWTHORNE MAZDA, INC 3113 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimply incompetent, idiots, and stupid.'5Tiring of thevituperation, Keefer brought it to a close by stating inview of Jaques' attitude, he was terminated. Asked why,Keefer replied, "insubordination." Then Jaques asked ifhe should finish the job he was working on, Keefer toldhim "no, just leave." When Jaques asked if he had totake out his tools that evening Keefer told him he wouldgive him until the following morning. When Jaquesasked Keefer what to state to the unemployment officeconcerning his termination Keefer told him he had achoice of quit or discharge. When Jaques asked if thereason for the latter should be listed as insubordinationKeefer replied affirmatively.' 6When Jaques came in to pick up his tools, turn in hisuniforms, and pick up his final check the next morninghe sought out Keefer in his office, stated that he was notgoing to exercise the quit option, that he had been to theLabor Board, was scheduled to return, and knew whatto do, but would forget about going back to the Board ifKeefer made the changes he wanted. Keefer said hewould consider them. Jaques filed his original chargewith the Regional Office 2 days later.B. Analysis and ConclusionsOn the basis of the foregoing findings of fact, I findand conclude that Keefer discharged Jaques because ofthe latter's disrespectful attitude towards company man-agement and intemperate attacks on company officials,policies, and practices rather than for engaging in pro-tected, concerted activities.While Jaques did seek out Keefer and expressed themechanics' 7dissatisfaction with the current pay andwork assignment systems, he never presented Keeferwith the petition; never told Keefer he was acting as theI Keefer and Young lost count of how many times Jaques so charac-terized Keefer; they agreed Young and Kapsimallis were so called onlyfive or six times6 The foregoing findings are based on the testimony of Keefer adYoung as partially corroborated by Jaques Jaques' testimony that he wasinvited into Keefer's office, asked if he was trying to bring a union in ashe had at his previous employer Budget Rent-A-Car, and asked what wasgoing on is nriot credited. Rather, based on demeanor and my impressionof sincerity, I credit Keefer's testimony that he did not learn of Jaques'previous success in securing financial settlement from Budget Rent-A-Car, as a result of filing a charge with the NLRB alleging his dischargeby that employer resulted from his alleged union activities, until after thecurrent charge was filed against the Compaly. I credit Keefer andYoung's testimony Jaques followed Keefer into the latter's office, thelatter did nlot ask Jaques what was going on but rather heard him out onhis complaints, objections, and charges and replied thereto."7 I find, as Jaques testified, he used the term "we" in stating the dis-satisfaction of four of the six mechanics with the current pay and sworkshift assignment systems and other complaints. While Keefer testified Jac-ques used the personal pronoun "we" in stating his complaints, in his pre-trial affidavit he corroborated Jaques.duly authorized representative of other mechanics in pre-senting proposals for change in those systems or anyother working conditions; never made it clear he wasdoing other than persisting in presenting personal views(Keefer reasonably interpreted "we" as just the figure ofspeech Jaques was using) despite Keefer's express desirehe bring his complaints through Kapsimallis; and wentfar beyond expression of any complaints or grievances inattacking the competence and integrity of all levels ofmanagement, including a direct attack on Keefer himself,in highly derogatory terms.I, therefore, shall recommend dismissal of those por-tions of the complaint alleging the Company dischargedJaques because he engaged in protected, concerted activ-ities and thereby violated the Act.While I have entered findings that Keefer, at one pointduring the discussion, asked Jaques if he favored unionrepresentation, I find and conclude in the context thequestion was asked, as a comparison between incomes ofunion represented and company mechanics, Keefer wasnot so much seeking information concerning Jaques'union sentiments as he was addressing a rhetorical ques-tion, that being he would prefer the higher potential andactual incomes the top company mechanics were receiv-ing under the ratio pay system at the Company or thelower ones union-represented mechanics were earningunder their percentage of labor charge pay system? ,therefore, find and conclude by the question Keefer didnot violate the Act.In view of the foregoing, I shall recommend dismissalof the entire complaint.CONCI.USIONS OF LAW1. At times pertinent the Company was an employerengaged in commerce in a business affecting commercewithin the meaning of Section 2 of the Act.2. At times pertinent Keefer, Kapsimallis, and Youngwere supervisors and agents of the Company acting onits behalf within the meaning of Section 2 of the Act.3. The Company did not interrogate Jaques regardinghis union activities, sympathies, and desires in a mannerviolative of the Act during the April 20 discussion be-tween Keefer and Jaques.4. The Company did not discharge Jaques on April 20because he engaged in concerted activities protectedunder the Act.5. The Company did not commit unfair labor practicesviolative of the Act in the course of the April 20 discus-sion or by Jaques' April 20 discharge.[Recommended Order for dismissal omitted from pub-lication.]